1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ANA FLORES,

 8          Plaintiff-Appellant,

 9 v.                                                                                  NO. 31,105

10 UNITED FOOD AND COMMERCIAL
11 WORKERS UNION, LOCAL 1564,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Valerie Mackie Huling, District Judge

15 Augustine M. Rodriguez
16 Albuquerque, NM

17 for Appellant

18 Youtz & Valdez, P.C.
19 Marianne Lee Bowers
20 Albuquerque, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2